           Case 5:19-cv-01389-EJD Document 17 Filed 07/02/19 Page 1 of 3




 1   STEPHEN J. AKERLEY (Bar No. 160757)
     PHILIP C. DUCKER (Bar No. 262644)
 2   ADRIAN KWAN (Bar No. 300032)
 3   MINTZ LEVIN COHN FERRIS GLOVSKY
      AND POPEO P.C.
 4   44 Montgomery Street, 36th Floor
     San Francisco, CA 94104
 5   Telephone: (415) 432-6000
     Facsimile: (415) 432-6001
 6   SJAkerley@mintz.com
 7   PCDucker@mintz.com
     AKwan@mintz.com
 8   Attorneys for Defendant
 9   IPCom GmbH & Co. KG

10

11                                 UNITED STATES DISTRICT COURT

12                         THE NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN JOSE DIVISION

14

15   LENOVO (UNITED STATES) INC. And            Case No. 5:19-cv-01389-EJD
     MOTOROLA MOBILITY, LLC,
16
                     Plaintiffs,                DEFENDANT IPCOM GMBH & CO. KG’S
17                                              ADMINISTRATIVE MOTION TO FILE
18         v.                                   DOCUMENTS UNDER SEAL PURSUANT
                                                TO CIVIL LOCAL RULES 7-11 AND 79-5
19   IPCom GmbH & Co. KG,

20                   Defendant.                 Complaint Filed: March 14, 2019
                                                Trial Date: TBD
21

22

23

24

25

26

27

28
      DEFENDANT IPCOM GMBH & CO. KG’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
              PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5 – CASE NO. 5:19-cv-01389-EJD
            Case 5:19-cv-01389-EJD Document 17 Filed 07/02/19 Page 2 of 3




 1          Pursuant to the Norther District of California’s Civil Local Rules 7-11 and 79-5, Defendant

 2   IPCom GmbH & Co. KG (“IPCom”) respectfully moves for an order permitting it to file under seal

 3   portions of Exhibit A attached to IPCom’s Motion to Dismiss (the “Motion”). As explained in

 4   detail in the declaration of Stephen J. Akerley (“Akerley Declaration”), filed herewith, Exhibit A

 5   contains confidential business information relating to IPCom’s settlement and licensing negotiations

 6   with Lenovo. IPCom seeks to file Exhibit A under seal. An unredacted version of Exhibit A is

 7   included with the instant motion to seal.

 8          There are compelling reasons to keep settlement and licensing negotiations confidential in
 9   order to prevent third parties from utilizing it for improper purposes of obstructing settlement or “as

10   sources of business information that might harm a litigant’s competitive standing[.]” Nixon v.

11   Warner Communications, Inc., 435 U.S. 589, 598 (1978); see also Autodesk, Inc. v. Alter, No. 16-

12   cv-04722-WHO, 2017 U.S. Dist. LEXIS 70951, at * 23-24 (N.D. Cal. May 9, 2017). Disclosing the

13   contents of IPCom and Lenovo’s settlement discussions would harm IPCom’s competitive standing

14   because it would give parties in future negotiations with IPCom access to comparative settlement

15   pricing. See Autodesk, Inc., 2017 U.S. Dist. LEXIS 70951, at *23. Further, these compromise

16   offers are protected by Federal Rule of Evidence 408 under the same rationale, namely, “to

17   encourage settlements which would be discouraged if such evidence were admissible.” Fed. R.

18   Evid. 408, Notes of Committee on the Judiciary, Senate Report No. 93-1277.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28                                                     -1-
      DEFENDANT IPCOM GMBH & CO. KG’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
              PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5 – CASE NO. 5:19-cv-01389-EJD
           Case 5:19-cv-01389-EJD Document 17 Filed 07/02/19 Page 3 of 3




 1          IPCom’s request is also narrowly tailored. The only portions IPCom seeks to redact are the

 2   exact settlement negotiation amounts disclosed. Autodesk, Inc., 2017 U.S. Dist. LEXIS 70951, at

 3   *25 (granting motion to seal portion of License Agreement “which discusses the settlement

 4   payment amount and terms[.]”).

 5
     Dated: July 2, 2019                       Respectfully submitted,
 6
                                               MINTZ LEVIN COHN FERRIS GLOVSKY
 7                                              AND POPEO P.C.
 8
                                                     /s/ Stephen J. Akerley
 9                                             By: Stephen J. Akerley
                                                   Philip C. Ducker
10                                                 Adrian Kwan
11
                                               Attorneys for Defendant IPCom GmbH & Co. KG
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  -2-
      DEFENDANT IPCOM GMBH & CO. KG’S ADMINISTRATIVE MOTION TO FILE DOCUMENTS UNDER SEAL
              PURSUANT TO CIVIL LOCAL RULES 7-11 AND 79-5 – CASE NO. 5:19-cv-01389-EJD
